DETAILED ACTION

Response to Amendment
The applicant’s amendment filed 02/07/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2010/0124053 A1) in view of Mostoller et al (US 2012/0220161 A1).
In regard to claim 3, Wu et al disclose an end cap (14, which may or may not include 15 depending on interpretation) for routing wires from a lighting module shell to a support structure (to which the assembly is to be mounted by 15/16), the end cap comprising: 
a first surface (face of 14 facing lamp) for attachment to the lighting module shell (1),
(opposite side of 14 that mates with 15) for attachment (“for attachment” is broad—the second side clearly provides means for attachment at different points along the attachment structure) to the support structure (this claim doesn’t require that the second surface mates with the support structure, only this second side is somehow involved with attaching to the support structure due to the broadness of the claim), 
a transition structure (body of 14) defining at least one cavity in between said first surface and said second surface, 
wherein at least one wire (13) may be routed from the lighting module shell toward the support structure, and
at least one wire routed through the transition structure. (Figure 2; see at least [0017]-[0019])
Wu et al fail to disclose a post wherein the wire is wrapped around the post.
Mostoller et al teaches at least one post (156) within a transition structure around which wire may be wrapped, and the at least one wire wrapped around the at least one post. (Figure 8; see [0025])
	It would have been obvious to one of ordinary skill in the art at the time of filing to install the post of Mostoller et al inside the transition structure of Wu et al in order to provide strain relief to “resist forces on the wire 130 in a direction opposite to the loading direction 144 of the wire.” (See Mostoller et al [0025])

Wu et al disclose the end cap has a foot region to provide support on an external structure. (There are two ways the Examiner can apply the claim. First, the flat portion of 15 that retains 16 can be said to be the foot region; where 15 is considered a part of the endcap, the flat bottom of 15 would indeed mount to a support structure, which would include an external structure. Second, where the interpretation is that 15 is not a part of the endcap, then 142 which retains screw 17 could be said to be a foot region which provides support on an external structure, either 15 or 17.)

Response to Arguments
Applicant's arguments filed 02/07/2021 have been fully considered but they are not persuasive. 
The applicant first argues on Page 4 of the response that “Mostoller teaches away from Applicant’ purpose of wrapping wire…” Here, the applicant has only asserted a conclusionary statement. How do the references teach away from the claims? The Examiner cannot be motivated by the mere statement that the references teach away from the claims. On this matter, without an argument to even consider, the Examiner disagrees that Mostoller teaches away from wrapping a wire. The applicant also plays some wordplay in this argument, as if “securing its location” is somehow different than preventing wire strain. (Perhaps “preventing movement” would be a different motivation, but the Examiner would not issue on these grounds and would be inclusive of “preventing wire strain”.) These actually have the same inventive end-goal: anchor the wire to prevent movement, as undesired movement causes damage.
Wu fails to recognize the strain relief teaching of Mostoller is no persuasive. The Examiner is not making some conclusionary statement in this combination; in fact, the motivation jumps off the page from Mostoller, and the Examiner cited the reference specifically when making the combination. Strain relief is old and well-known, and where there are wires that transverse the endcap cavity of Wu, there would be a motivation to provide strain relief. 
Which brings us to the cavity. When an Examiner incorporates a teaching from a secondary reference into a primary, the applicant should be aware that Examiner may dissect the secondary reference to a great degree. One cannot “destroy” a secondary reference—the very act of incorporating a teaching of a secondary reference into a primary reference by its very nature is destroying the secondary reference. To that, it doesn’t matter that the strain relief pin of Mostoller is not within a cavity: that’s not the teaching the Examiner is importing. Instead, there is a teaching of providing a pin for strain relief. Wu teaches an endcap with a cavity with wires that transverse the cavity; incorporating the strain relief pin of Mostoller would have been obvious to a PHOSITA in order to protect the electrical connectors of Wu. 
	The rejection of record is maintain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.E.D/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875